UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



ROBERT DAMEON GROSS,

       Plaintiff,
               v.                                        Civil Action No. 13-52 (JEB)
DISTRICT OF COLUMBIA,

        Defendant.


                                            ORDER

       Plaintiff filed the instant action in the District of Columbia Superior Court on November

29, 2012, and Defendant District of Columbia removed it here on January 11, 2013. See ECF

No. 1 (Notice of Removal). Eleven days later, the District moved for dismissal (including, for

some reason, on counts not in the Complaint). See ECF No. 3. Plaintiff has since sought three

extensions of time to file his Opposition, which the Court has granted, even though the third was

filed nine days after the deadline for a response. See ECF No. 9. In granting this third Motion,

the Court ordered that Plaintiff should respond to the District’s Motion by April 2. See Minute

Order of March 18, 2013. As he has failed to do so, the Court will treat the Motion as conceded

under LCvR 7(b).

       The Court, accordingly, ORDERS that:

       1. Defendant’s Motion is GRANTED; and

       2. The case is DISMISSED WITHOUT PREJUDICE.




                                                1
       SO ORDERED.


                          /s/ James E. Boasberg
                          JAMES E. BOASBERG
                          United States District Judge
Date: April 8, 2013




                      2